DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on . Claims 1, 3-8, 10-15, 17-20 are pending and have been examined.
Any objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner 
The Examiner of record has changed from Sarvajna Kalva to Paras Shah.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record teaches Tagra teaches a document analysis device (“selecting only relevant documents for analysis by generating their relevance scores” [0063]), comprising  a memory operable to store (“a hardware processor and a memory device coupled to the hardware processor.” [0005]): a machine learning model (“the hardware processor 602 may train via machine learning” [0065]) configured to: Receive a sentence as an input, output a classification identifier (“a classifier” [0065]) for the received sentence wherein the classification identifier identifies a sentence type (“training of the classifier and classifying the sentence vectors to sentiments” by hardware processor 602 [0065]) and A plurality of previously classified sentences (“predicting document sentiment for each of the plurality of documents” [0065]), wherein each sentence from the plurality of previously classified sentences is associated with a classification identifier that identifies a sentence type. Because the term ‘sentence type’ is broad, for the purposes of examination classifying ‘sentiment’ has been applied as a form of ‘sentence type’. An artificial intelligence (AI) processing engine implemented by a processor operably coupled to the memory (“A hardware processor 602 may be coupled with a memory device” [0065]), configured to: receive a set of input sentences; select a first sentence from the set of input sentences compare the first sentence to the plurality of previously classified sentences (“The hardware processor 602 may combine the predicted sentiment, e.g., associated with each of the sentence vectors [0065]); compute similarity scores between the first sentence and the plurality of previously classified sentences (“to generate a sentiment associated with the text document” [0065]) wherein a similarity score is a numeric value that indicates how similar a pair of sentences are to each other based on the text within the pair of sentences (“analyzing these sentences based on vectors and calculating efficiency of their vector representation, for example, based on cosine similarity and Jaccard similarity” [0061]). identify a second sentence from the plurality of previously classified sentences that is associated with a similarity score greater than or equal to a similarity score threshold value (if keywords matched are greater than a threshold value” [0058]) wherein the similarity score threshold value indicates a minimum similarity score for a pair of sentences to be considered similar to each other (than the paragraph is considered relevant [0058])  identify a sentence type for the second sentence based on a classification identifier that is linked with the second sentence ("the sentence vectors are tagged at 520, for example, with labels, e.g. positive, neutral, negative, junk. Using the tagged or labeled subset of sentence vectors as training data 522, a classifier 524 is trained to predict a label (e.g. classification identifier) given a test sentence (eg. second sentence)” [0052]),  associating the first sentence with the identified sentence type for the second sentence; adding the first sentence with the identified sentence type to a set of training sentences for a machine learning model and train the machine learning model using the set of training sentences (see [0065], where “the hardware processor 602 may train via machine learning a classifier 614 based on the subset of sentence vectors that are tagged. The hardware processor 602 may run the classifier with the sentence vectors as input to predict a sentiment associated with each of the sentence vectors” and the training, the running and the combining are performed for each of the plurality of text documents (e.g. first sentence), where the identified sentence type of a pre-tagged sentence within a subset of sentence vectors (eg. second sentence) is given to the first sentence by the classifier). for each sentence in the set of training sentences, determining a count of similarity scores between each sentence and other sentences in the set of training sentences that exceeds the similarity score threshold value; (see [0058], where “the system and/or method may segregate or partition a document into a plurality of paragraphs or sections”) for each sentence in the set of training sentences, comparing the count of similarity scores to an outlier thresh old value, wherein the outlier threshold value indicates a minimum count value to not be considered an outlier; (see [0058], where If keywords matched are greater than a threshold value (which may be configurable) than the paragraph is considered relevant.) removing one or more sentences from the set of training sentences that are associated with a count of similarity scores that is less than the outlier threshold value (see [0058], where “If the average relevance value (e.g., referred to as lambda) goes below a threshold level or value, then the document may be considered irrelevant… this embodiment may ignore sparsely populated sentiment documents.”, and the ignoring of irrelevant documents constitutes a removal). Tagra does not teach wherein the sentence type identifies a type of grammatical structure for the second sentence. 
Pantanelli teaches a machine based analysis engine method in which “each word is grammatically analyzed 302 and identified before translation to create word format tables” with different grammatical labels as part of an analysis to “identify within a sentence or text the proper classification” ([0036]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the machine learning sentence classifier in Tagra and the semantic analysis of a grammatical structure in Pantanelli and arrive at the machine learning model that classifies an input sentence based at least in part on a grammatical structure. One of ordinary skill in the art would have been motivated to make such a combination because as taught in Pantanelli, the words in sentences can fall into many groups of grammatical classifications that can also be used to judge similarity within a system of classification for sentences and text within the search engine, and using grammatical labels to judge similarity improves the accuracy of the classification ([0023]).
However, the combination of references either alone or in combination do not specifically teach or make obvious the newly added limitation in combination with the rest of the independent claims of “the plurality of previously classified sentences are classified based at least in part upon a plurality of sentence types comprising at least two of a factual sentence type, a predictive sentence type, or a classified information sentence type… for each sentence in the set of training sentences, determine a count of similarity scores between each sentence and other sentences in the set of training sentences that exceeds the similarity score threshold value; for [[each]] a given sentence in the set of training sentences, compare the count of similarity scores to an outlier threshold value, wherein the outlier threshold value indicates a minimum count value that indicates a minimum number of sentences from the set of training sentences to which the given sentence needs to be similar in order to not be considered an outlier; remove one or more sentences from the set of training sentences that are associated with a count of similarity scores that is less than the outlier threshold value; and train the machine learning model using the set of training sentences”.
Krishnamurthy (US 2016/0364377) is cited to disclose various sentence type classifications such as descriptor, behavior,  structure, and action.  Gao (CN 107977415A) is cited to disclose determining the type of question sentence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/24/2022